Opinion filed December 4, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-12-00290-CV
                                     ___________

                          LINDA LEWIS, Appellant
                                         V.
              ALLY FINANCIAL INC. F/K/A GMAC INC.
                      D/B/A GMAC, Appellee


                     On Appeal from the 40th District Court
                             Ellis County, Texas
                         Trial Court Cause No. 82612


                     MEMORANDUM OPINION
      The trial court granted summary judgment in favor of Ally Financial Inc.
f/k/a GMAC Inc. d/b/a GMAC (Ally Financial) on its breach of contract and
foreclosure of security interest claims against Linda Lewis, and it ordered her to
pay $24,813.32 in damages and $2,504.02 in attorneys’ fees. Lewis appeals the
summary judgment of the trial court in eight issues. We affirm.
                   I. Background Facts and Procedural History
      Appellant purchased an automobile, a 2008 SAAB 9-3, from Sewell Saab of
Dallas. Sewell Saab assigned the purchase contract to GMAC Inc. d/b/a GMAC
(now Ally Financial, Inc.). Appellant made some, but not all, of the required
payments under the retail installment contract. Subsequently, she returned the
vehicle, which was later sold for less than the amount owed under the contract, and
Ally Financial brought suit against her for the deficiency.
      Several months after Appellant answered the lawsuit, pro se, Ally Financial
moved for summary judgment. Appellant, still pro se, filed responses and attached
her own affidavits to which Ally Financial replied. Before the trial court ruled on
Ally Financial’s summary judgment motion, Appellant filed three motions to
recuse the trial judge and one motion to recuse a judge assigned to hear one of her
recusal motions. All of these recusal requests were denied.
      Appellant also filed a motion to strike the affidavits that Ally Financial filed
in support of its summary judgment motion, and she also filed a motion to compel
discovery. Later, the trial court heard Ally Financial’s summary judgment motion
as well as Appellant’s motion to strike Ally Financial’s affidavits. The trial court
did not hear or rule on Appellant’s motion to compel discovery. The trial court
granted Ally Financial’s motion for summary judgment and implicitly overruled
Appellant’s motion to strike Ally Financial’s affidavits. Appellant appeals the
summary judgment.
                                II. Issues Presented
      Appellant advances eight issues. Appellant complains in her first issue that
the trial court disregarded her motions to recuse and that the trial judge should
have recused himself. Appellant complains in her second and seventh issues that
the trial court violated her rights under the Fifth, Sixth, and Fourteenth

                                          2
Amendments to the United States Constitution.1 Appellant complains in her third
issue that the trial court improperly granted Ally Financial’s motion for summary
judgment. Appellant also complains in her third issue that the trial court did not
consider and rule on her motion to compel discovery and her motion to strike Ally
Financial’s summary judgment affidavits. Appellant alleges in her fourth, fifth,
and sixth issues that the trial court disregarded the “appearance of fairness
doctrine,” failed to afford her “due process,” and violated the “laws of the land”
under federal and state law. In her final issue, Appellant complains that the trial
court erred when it ignored the objections that she made during the summary
judgment hearing.
                                     III. Standard of Review
        We review the denial of a motion to recuse under an abuse of discretion
standard. TEX. R. CIV. P. 18b; Nairn v. Killeen Indep. Sch. Dist., 366 S.W.3d 229,
250 (Tex. App.—El Paso 2012, no pet.).                        We review the totality of the
circumstances and will not reverse an assigned judge’s ruling if it is within the
zone of reasonable disagreement. In re C.J.O., 325 S.W.3d 261, 267 (Tex. App.—
Eastland 2010, pet. denied) (citing Kemp v. State, 846 S.W.2d 289, 306 (Tex.
Crim. App. 1992)). The standard of review of summary judgments is well settled.
Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 549 (Tex. 1985); City of
Houston v. Clear Creek Basin Auth., 589 S.W.2d 671, 674 (Tex. 1979).
Objections to the form of summary judgment evidence are preserved for appellate
        1
         Appellant refers to the Fourth and Fifteenth Amendments in the “Statement on Need for Oral
Argument” section and “Conclusion” section of her brief. Those amendments cannot apply to the facts of
this case, and because Appellant does not address those amendments in the argument section of her brief,
we assume that Appellant inadvertently included them. If we are in error in that assumption, Appellant
did not adequately brief any issue relating to the Fourth or Fifteenth Amendments. TEX. R. APP. P. 33.1.,
38.1; Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (inadequate
briefing may waive appellate issue or point of error). Moreover, both amendments require state action,
which is not alleged or present in this case. U.S. CONST. amends. IV, XV; see United States v. Jacobsen,
466 U.S. 109, 113 (1984) (Fourth Amendment); Terry v. Adams, 345 U.S. 461, 463 (1953) (Fifteenth
Amendment).
                                                   3
review only if those objections are made and ruled on in writing by the trial court.
Schronk v. City of Burleson, 387 S.W.3d 692, 715 (Tex. App.—Waco 2009, pet.
denied) (citing Choctaw Props., L.L.C. v. Aledo I.S.D., 127 S.W.3d 235, 241 (Tex.
App.—Waco 2003, no pet.), and Trusty v. Strayhorn, 87 S.W.3d 756, 762 (Tex.
App.—Texarkana 2002, no pet.)). By contrast, objections to the substance of such
evidence may be raised for the first time on appeal. See Choctaw Props., 127
S.W.3d at 241; Trusty, 87 S.W.3d at 765.
                                   IV. Analysis
     A. Issue One: Motions to Recuse
     Appellant complains that the trial court disregarded her motions to recuse and
that the trial judge should have recused himself. It appears that Appellant also
challenges the denials of her motions to recuse. A judge may be recused or
disqualified from hearing a case. TEX. R. CIV. P. 18b. Recusal of a judge is
governed by Rule 18b(b) and by the procedural rules for trials. See In re Union
Pac. Res. Co., 969 S.W.2d 427, 428 (Tex. 1998).          For recusal, Rule 18b(b)
provides in part:
            (b) Grounds for Recusal. A judge must recuse in any
      proceeding in which:
                   (1) the judge’s impartiality might reasonably be
             questioned; [or]
                   (2) the judge has a personal bias or prejudice
             concerning the subject matter or a party.

TEX. R. CIV. P. 18b(b). “Recusal is generally not required purely on the basis of
judicial rulings, remarks, or actions, as they would not on their own typically
‘evidence the degree of favoritism or antagonism required;’ these will usually be
grounds for reversal if in error, but not for recusal.” Nairn, 366 S.W.3d at 250
(quoting Gaal v. State, 332 S.W.3d 448, 454 (Tex. Crim. App. 2011)). “On the

                                         4
other hand, recusal is appropriate if the facts are such that a reasonable person
would harbor doubts as to the impartiality of the trial judge.” Nairn, 366 S.W.3d at
250 (citing Kemp, 846 S.W.2d at 305).
     Appellant argues that Judge Bob Carroll and Judge John Ovard should have
been recused.    With respect to Judge Carroll, Appellant argued that he was
impartial, biased, or prejudiced. With respect to Judge Ovard, Appellant argued
that he had a conflict of interest. See TEX. R. CIV. P. 18b(b)(1), (2). A motion to
recuse a judge must be verified and must allege, with particularity, admissible facts
that support one of the grounds outlined in Rule 18b and that, if proven, would be
sufficient to justify recusal. TEX. R. CIV. P. 18a(a). We have already noted that
Appellant is pro se. And, although some latitude is afforded to pro se litigants,
they are not exempt from the Texas Rules of Civil Procedure. Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).
     Appellant filed a total of four motions to recuse: three against Judge Carroll
and one against Judge Ovard. Appellant failed not only to verify her motions, but
she also failed to adduce particular facts in an admissible form that, if proven,
would justify recusal. Accordingly, she has waived this issue. But even if the
issue is not waived, her arguments still fail on the merits. Appellant claims in her
brief that Judge Carroll was biased because he had ruled against her in another
civil proceeding and that Judge Ovard had a conflict because he was the presiding
judge in another case that involved Appellant and in which she claims to have been
“falsely incarcerated.” We consider her argument against Judge Ovard to be one
of bias as well. We note that in-court rulings are not a basis for recusal. United
States v. Grinnell Corp., 384 U.S. 563, 583 (1966); Nairn, 366 S.W.3d at 250. In
addition, Appellant attached no evidence to any of her motions to recuse, and the
record contains nothing that would allow us to weigh the evidence of her claims of

                                         5
recusal as to either Judge Carroll or Judge Ovard. See Evans v. Hoag, 711 S.W.2d
744, 746 (Tex. App.—Houston [14th Dist.] 1986, writ ref’d n.r.e.). We hold that
there was no abuse of discretion when the administrative judge and the assigned
judge denied Appellant’s motions to recuse and that there was no abuse of
discretion when the trial judge did not recuse himself. We overrule Appellant’s
first issue.
      B. Issues Two and Seven: Appellant’s Allegations of Violations of her Rights
      Under the Fifth, Sixth, and Fourteenth Amendments
      Appellant complains in her second and seventh issues that the trial court
allowed Ally Financial to violate her constitutional rights under the Fifth, Sixth,
and Fourteenth Amendments to the United States Constitution. Ally Financial’s
claims in this case were for breach of contract and foreclosure of a security interest
and were brought in a civil suit. We note that none of the constitutional claims,
except for a reference to the right to confrontation, were raised at the summary
judgment hearing and that none of the constitutional claims were included in her
responses to Ally Financial’s motion for summary judgment.
      Under Rules 33.1 and 38.1 of the Texas Rules of Appellate Procedure, her
issues on alleged constitutional violations are waived. TEX. R. APP. P. 33.1., 38.1;
Fredonia State Bank, 881 S.W.2d at 284. But even if Appellant had not waived
her appellate issues, a review of those claims also fails on the merits. For instance,
the Sixth Amendment applies to criminal prosecutions and requires state action.
U.S. CONST. amend. VI; Green v. State, 872 S.W.2d 717, 720–22 (Tex. Crim. App.
1994). It is undisputed that neither the State of Texas nor the United States was a
party to the suit. Appellant’s complaints of violations of her rights under the Sixth
Amendment are without merit.



                                          6
     The Fifth Amendment provides:
             No person shall be held to answer for a capital, or otherwise
      infamous crime, unless on a presentment or indictment of a Grand
      Jury, . . . nor shall any person be subject for the same offence to be
      twice put in jeopardy of life or limb; nor shall be compelled in any
      criminal case to be a witness against himself, nor be deprived of life,
      liberty, or property, without due process of law; nor shall private
      property be taken for public use, without just compensation.

U.S. CONST. amend. V. We presume Appellant’s Fifth Amendment complaints are
limited to a due process allegation and a takings allegation.
     No constitutional right to a trial exists when, after notice and a reasonable
opportunity, a party fails to make the rule-required demonstration that some
dispute of material fact exists. Oglesby v. Terminal Transp. Co., 543 F.2d 1111,
1113 (5th Cir. 1976). The Takings Clause of the Fifth Amendment, applicable to
the States through the Fourteenth Amendment, Chicago, B. & Q. R. Co. v. City of
Chicago, 166 U.S. 226, 228–43 (1897), prohibits the government from taking
private property for public use without just compensation. Palazzolo v. Rhode
Island, 533 U.S. 606, 617 (2001).       Appellant adduced no facts that raised a
material fact question as to her default on the contract or as to the existence of a
state actor—both of which render her argument meritless. We overrule her second
and seventh issues.
     C. Issue Three, Part One: Ally Financial’s Summary Judgment Motion
     Appellant asserts that the trial court improperly granted Ally Financial’s
motion for summary judgment.         For traditional summary judgment motions,
questions of law are reviewed de novo. Sheffield v. Begeman, 274 S.W.3d 846,
848 (Tex. App.—Eastland 2008, pet. denied). To determine if a fact question
exists, we must consider whether reasonable and fair-minded jurors could differ in
their conclusions in light of all the evidence presented. Id. (citing Goodyear Tire

                                          7
& Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007)). We consider all the
evidence in the light most favorable to the nonmovant and indulge all reasonable
inferences in its favor; we then determine if the movant proved that there were no
genuine issues of material fact and that it was entitled to judgment as a matter of
law. Clear Creek, 589 S.W.2d at 674.
       Ally Financial adduced evidence, including admissions from Appellant, that
she purchased a vehicle from Sewell Saab; that she made some, but not all, of the
payments required under the contract; and that she returned the vehicle, which was
later sold. Ally Financial also presented evidence that a deficiency existed after all
lawful offsets and credits. Appellant adduced no evidence that disputed any of
these facts. The trial court did not err when it granted summary judgment because
there were no genuine issues of material fact on Ally Financial’s claims, and Ally
Financial was entitled to judgment as a matter of law.
       D. Issues Four Through Six: Appearance of Fairness, Due Process, and
       Laws of the Land
       Appellant alleges a violation of the “appearance of fairness” doctrine, but she
has provided no Texas case law to support the application of such a doctrine to
these facts, and we have found none. Under Rules 33.1 and 38.1 of Texas Rules of
Appellate Procedure, Appellant has waived these issues. TEX. R. APP. P. 33.1.,
38.1; Fredonia State Bank, 881 S.W.2d at 284. But even if Appellant had not
waived these issues, a review of the claims indicates that the complaints also fail
on the merits.     As we have just noted, Appellant argues a violation of the
“appearance of fairness” doctrine, but she cites no cases under Texas or federal
law.
       Appellant alleges a due process claim under the Fourteenth Amendment to
the United States Constitution. Because the United States Constitution regulates
only the government, not private parties, a litigant claiming that her constitutional
                                           8
rights have been violated must establish that the challenged conduct constitutes
“state action.” See, e.g., Blum v. Yaretsky, 457 U.S. 991, 1002–03 (1982). “State
action” is conduct by a state actor in accordance with some right or privilege
created by the state or by a rule of conduct imposed by the state. Lugar v.
Edmondson Oil Co., 457 U.S. 922, 937 (1982). With no state actors or state action
alleged in this case, Appellant’s due process claim under the Fourteenth
Amendment is meritless.
     Appellant also claims a due process violation of the “laws of the land,”
presumably under Section 19 of Article I of the Texas Constitution, which provides
as follows: “No citizen of this State shall be deprived of life, liberty, property,
privileges or immunities, or in any manner disfranchised, except by the due course
of the law of the land.” These due process rights are safeguarded when the person
is provided “notice and an opportunity to be heard.”        Tex. Workers’ Comp.
Comm’n v. Patient Advocates of Tex., 136 S.W.3d 643, 658 (Tex. 2004). It is
undisputed that Appellant received notice and had an opportunity to be heard. We
overrule Appellant’s fourth, fifth, and sixth issues.
      E. Issue Three, Part Two and Issue Eight: Appellant’s Motion to Compel
      Discovery, Motion to Strike Affidavits, and Objections at Summary
      Judgment Hearing

     Appellant asserts that the trial court refused to hear or failed to grant her
motion to compel discovery prior to ruling on the motion for summary judgment.
Appellant has not directed us to, nor have we found, an order in the record in
which the trial court overruled Appellant’s motion to compel discovery.
Therefore, Appellant is correct in that the trial court did not rule on her motion.
However, Appellant has also not shown us where in the record the trial court
refused to rule on her motion. The motion was not set for a hearing, and Appellant
did not raise the motion at the hearing on the motion for summary judgment.
                                           9
Because Appellant has not shown that the trial court refused to rule, she has
waived her complaint on appeal. See TEX. R. APP. P. 33.1(a)(2)(B).
         Appellant also complains that the trial court failed to hear and grant her
hearsay objections during the summary judgment hearing concerning the affidavits
of Mary Kay Mann and Kimber A. Hartmann. “Rule of Appellate Procedure 33.1
considers complaints to have been preserved if the trial court ‘expressly or
implicitly’ rules on an objection.” Allen ex rel. B.A. v. Albin, 97 S.W.3d 655, 661
(Tex. App.—Waco 2002, no pet.) (quoting TEX. R. APP. P. 33.1(a)(2)(A)). Error is
preserved if the trial court refused to rule on an objection and if the party objected
to the refusal. TEX. R. APP. P. 33.1(a)(2)(B).
         In this case, Appellant objected to the affidavits in her responses and
complained about the affidavits at the summary judgment hearing, but she never
asked the trial court for a ruling. The trial court must rule on a hearsay objection
for that issue to be preserved for appellate review. Thompson v. Chrysler First
Bus. Credit Corp., 840 S.W.2d 25, 28 (Tex. App.—Dallas 1992, no writ).
Appellant waived her complaints unless the trial court expressly or implicitly ruled
on the objections or unless the the trial court refused to rule and she objected to the
court’s refusal to rule. Albin, 97 S.W.3d at 661. Appellant does not direct us to
any part of the record that shows that the trial court overruled her objections.
Appellant also did not outline for the trial court the specific portions of the
affidavits that contained objectionable hearsay. Appellant has failed to preserve
error.
         But even if Appellant had preserved error, her arguments fail because she
does not explain how the affidavits are objectionable. We have reviewed the
record and the affidavit in support of the debt portion of the summary judgment; it
met the requirements for the business records exception to hearsay. See TEX. R.

                                          10
EVID. 803(6).    Also, as we have noted, the evidence shows that Appellant
purchased a vehicle, did not make all required payments, and returned the vehicle;
that the vehicle was sold; that there was a deficiency after the sale; and that
Appellant still owed Ally Financial a balance after all offsets and credits. The
summary judgment affidavit as to attorneys’ fees contains evidence that Ally
Financial had to file suit and prosecute the case and that Ally Financial incurred
reasonable and necessary attorneys’ fees.        Even if the trial court implicitly
overruled her objections, the trial court did not abuse its discretion because the
affidavits did not contain objectionable hearsay. See TEX. R. EVID. 801, 803;
Petty v. Citibank (S.D.) N.A., 218 S.W.3d 242, 244–45 (Tex. App.—Eastland 2007,
no pet.); see also Sharpe v. Lomas & Nettleton Fin. Corp., 601 S.W.2d 55, 56
(Tex. Civ. App.—Dallas 1980, writ ref’d n.r.e.) (defendant has burden to
controvert principal and interest due calculations if they are inaccurate).
     Appellant also complains that no witnesses were present for her to cross-
examine at the summary judgment hearing. Under Rule 166a, no oral testimony is
permitted at a summary judgment hearing. TEX. R. CIV. P. 166a(c); Richards v.
Allen, 402 S.W.2d 158, 161 (Tex. 1966). Appellant’s complaint is without merit.
We overrule Appellant’s third and eighth issues.
                               V. This Court’s Ruling
      We affirm the judgment of the trial court.



                                                     MIKE WILLSON
December 4, 2014                                     JUSTICE
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          11